Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 16, 2019

The Court of Appeals hereby passes the following order:

A19D0460. LORENZO SHELTON v. THE STATE.

      Lorenzo Shelton pleaded guilty to kidnapping, aggravated assault, and false
imprisonment in February 2007. Shelton filed a motion to vacate void conviction,
which the trial court denied on March 7, 2019. Shelton filed an application for
discretionary review of the trial court’s order on April 23, 2019. We, however, lack
jurisdiction for two reasons.
      First, an application for discretionary review must be filed within 30 days of
entry of the order or judgment to be appealed. OCGA § 5-6-35 (d). The requirements
of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for
appeal not made in compliance therewith. Boyle v. State, 190 Ga. App. 734, 734 (380
SE2d 57) (1989). Shelton’s application is untimely because it was filed 47 days after
the entry of the order he seeks to appeal.
      Second, even if Shelton’s application was timely, “a petition to vacate or modify
a judgment of conviction is not an appropriate remedy in a criminal case[,]” and any
appeal from an order denying such a motion must be dismissed. Harper v. State, 286
Ga. 216, 218 (1) (686 SE2d 786) (2009).
Consequently, this application is DISMISSED for lack of jurisdiction.

                                Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  05/16/2019
                                        I certify that the above is a true extract from
                                the minutes of the Court of Appeals of Georgia.
                                        Witness my signature and the seal of said court
                                hereto affixed the day and year last above written.

                                                                                  , Clerk.